DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given by an e-mail and attachment by the attorney Charles Gray on 15 July, 2022.
The application has been amended as follows:

IN THE CLAIMS
The claims have been amended as follows:


Claim 1 (Currently amended): A method for determining a start position of a downlink data channel, applicable to 5th-Generation (5G) mobile communication system, the method comprising:
generating, by a base station, indication signaling when resources occupied by a downlink control channel is variable in a time domain, wherein the indication signaling indicates a time domain start position of a downlink data channel in L number of downlink Transmission Time Intervals (TTIs), and L is an integer more than or equal to 1; and
transmitting, by the base station, the indication signaling to a UE, wherein the indication signaling is used by the UE to determine the time domain start position of the downlink data channel in L number of downlink TTIs;




wherein when the indication signaling is DCI carrying an information field in which every one bit is for each sub-band group, wherein each sub-band group comprises at least one sub-band; and


for each specific sub-band group on which the DCI is transmitted, an information field of one bit corresponding to the each specific sub-band group indicates that the time domain start position of the downlink data channel in L number of downlink TTIs in corresponding specific sub-band group is determined from other than resource elements occupied for transmitting the DCI, in a downlink control region occupying X number of time units in the time domain, in the corresponding specific sub-band group, or the time domain start position of the downlink data channel in L number of downlink TTIs in the corresponding specific sub-band group is determined as a first resource element after a downlink control region occupying X number of time units in the time domain, in L number of downlink TTIs in the corresponding specific sub-band group, wherein X is an integer more than or equal to 1, a time unit comprises Y number of OFDM symbols, and Y is an integer more than or equal to 1; and




for each non-specific sub-band group on which the DCI is not transmitted, an information field of one bit corresponding to the each non-specific sub-band group indicates that the time domain start position of the downlink data channel in L number of downlink TTIs in corresponding non-specific sub-band group is determined as a first time unit in a downlink control region occupying X number of time units in the time domain, in L number of downlink TTIs in the corresponding non-specific sub-band group, or the time domain start position of a downlink data channel in L number of downlink TTIs in the corresponding non-specific sub-band group is determined as a first resource element after a downlink control region occupying X number of time units in the time domain, in L number of downlink TTIs in the corresponding non-specific sub-band group.
Claims 2-11 (Canceled)



Claim 12 (Currently amended): A method for determining a start position of a downlink data channel, applicable to a 5th-Generation (5G) mobile communication system, the method comprising:
receiving, by a UE, indication signaling transmitted by a base station when resources occupied by a downlink control channel is variable in a time domain; and
determining, by the UE, a time domain start position of a downlink data channel in L number of downlink Transmission Time Intervals (TTIs) based upon the indication signaling, wherein L is an integer more than or equal to 1;








wherein determining, by the UE, the time domain start position of the downlink data channel in L number of downlink TTIs based upon the indication signaling comprises:
when the indication signaling is DCI, obtaining, by the UE, an information field in which every one bit is for each sub-band group, from the DCI, wherein each sub-band group comprises at least one sub-band;




for each specific sub-band group on which the DCI is transmitted, determining, by the UE, respectively based upon an information field of one bit corresponding to the each specific sub-band group that the time domain start position of the downlink data channel in L number of downlink TTIs in corresponding specific sub-band group is determined from other than resource elements occupied for transmitting the DCI, in a downlink control region occupying X number of time units in the time domain, in the corresponding specific sub-band group, or the time domain start position of the downlink data channel in L number of downlink TTIs in the corresponding specific sub-band group is determined as a first resource element after a downlink control region occupying X number of time units in the time domain, in L number of downlink TTIs in the corresponding specific sub-band group, wherein X is an integer more than or equal to 1, a time unit comprises Y number of OFDM symbols, and Y is an integer more than or equal to 1; and



for each non-specific sub-band group on which the DCI is not transmitted, determining, by the UE, respectively based upon an information field of one bit corresponding to the each non-specific sub-band group that the time domain start position of the downlink data channel in L number of downlink TTIs in corresponding non-specific sub-band group is determined as a first time unit in a downlink control region occupying X number of time units in the time domain, in L number of downlink TTIs in the corresponding non-specific sub-band group, or the time domain start position of the downlink data channel in L number of downlink TTIs in the corresponding non-specific sub-band group is determined as a first resource element after the downlink control region occupying X number of time units in the time domain, in L number of downlink TTIs in the corresponding non-specific sub-band group.
Claim 13-48 (Canceled)
Claim 49 (Currently amended): A base station, comprising:
a processor, a transceiver, and a memory, wherein:


the processor is configured to read and execute program in the memory: to generate indication signaling when resources occupied by a downlink control channel is variable in a time domain, and transmit the indication signaling to a UE through the transceiver, wherein the indication signaling is used by the UE to determine the time domain start position of the downlink data channel in L number of downlink TTIs; wherein the indication signaling indicates that a time domain start position of a downlink data channel in L number of downlink Transmission Time Intervals (TTIs), and L is an integer more than or equal to 1;
the transceiver is configured to receive and transmit data under the control of the processor;



wherein the indication signaling 
the indication signaling 
for each specific sub-band group on which the DCI is transmitted, an information field of one bit corresponding respectively to the each specific sub-band group indicates that the time domain start position of the downlink data channel in L number of downlink TTIs in the corresponding specific sub-band group is determined from the other than resource elements occupied for transmitting the DCI, in a downlink control region occupying X number of time units in the time domain, in the corresponding specific sub-band group, or the time domain start position of the downlink data channel in L number of downlink TTIs in the corresponding specific sub-band group is determined as a first resource element after a downlink control region occupying X number of time units in the time domain, in L number of downlink TTIs in the corresponding specific sub-band group, wherein X is an integer more than or equal to 1, a time unit comprises Y number of OFDM symbols, and Y is an integer more than or equal to 1; and
for each non-specific sub-band group on which the DCI is not transmitted, an information field of one bit corresponding respectively to the each non-specific sub-band group indicates that the time domain start position of the downlink data channel in L number of downlink TTIs in the corresponding non-specific sub-band group is determined as a first time unit in a downlink control region occupying X number of time units in the time domain, in L number of downlink TTIs in the corresponding non-specific sub-band group, or the time domain start position of the downlink data channel in L number of downlink TTIs in the corresponding non-specific sub-band group is determined as a first resource element after the downlink control region occupying X number of time units in the time domain, in L number of downlink TTIs in the corresponding non-specific sub-band group.

Claim 50 (Currently amended): A UE, comprising:
a processor, a transceiver, and a memory, wherein:
the processor is configured to read and execute program in the memory: to receive indication signaling transmitted by a base station when resources occupied by a downlink control channel is variable in a time domain, and to determine a time domain start position of a downlink data channel in L number of downlink Transmission Time Intervals (TTIs) based upon the indication signaling, wherein L is an integer more than or equal to 1; and
the transceiver is configured to receive and transmit data under the control of the processor;
wherein the processor is configured to determine the time domain start position of the downlink data channel in L number of downlink TTIs based upon the indication signaling 






when the indication signaling is DCI, to obtain an information field in which every one bit is for each sub-band group, from the DCI, wherein each sub-band group comprises at least one sub-band;
for each specific sub-band group on which the DCI is transmitted, to determine respectively based upon an information field of one bit corresponding to the each specific sub-band group that the time domain start position of the downlink data channel in L number of downlink TTIs in the corresponding specific sub-band group is determined from the other than resource elements occupied for transmitting the DCI, in a downlink control region occupying X number of time units in the time domain, in the corresponding specific sub-band group, or the time domain start position of the downlink data channel in L number of downlink TTIs in the corresponding specific sub-band group is determined as the first resource element after a downlink control region occupying X number of time units in the time domain, in L number of downlink TTIs in the corresponding specific sub-band group, wherein X is an integer more than or equal to 1, a time unit comprises Y number of OFDM symbols, and Y is an integer more than or equal to 1; and

for each non-specific sub-band group on which the DCI is not transmitted, to determine respectively based upon an information field of one bit corresponding to the each non-specific sub-band group that the time domain start position of the downlink data channel in L number of downlink TTIs in the corresponding non-specific sub-band group is determined as 
Claim 51 (Canceled) 
Claim 52 (Previously presented): The method according to claim 1, wherein the indication signaling indicates that the time domain start position of the downlink data channel in L number of downlink TTIs is the time domain start position of the downlink data channel in L number of downlink TTIs in each sub-band group, wherein the time domain start position is a specified time unit, each sub-band group comprises at least one sub-band, a time unit comprises Y number of OFDM symbols, and Y is an integer more than or equal to 1.
Claim 53 (Previously presented): The method according to claim 52, wherein the indication signaling is DCI carrying an information field of Q1*N3 bits, wherein Q1 is a number of sub-band groups, and both Q1 and N3 are integers more than or equal to 1, and each information field of N3 bits among the information field of Q1*N3 bits corresponds respectively to one of the sub-band group, wherein the information field of N3 bits indicates the time domain start position of the downlink data channel in L number of downlink TTIs in a corresponding sub-band group, and the time domain start position is a X-th time unit, wherein X is an integer more than or equal to 1; or
the indication signaling is DCI carrying an information field of Q3 bits, wherein Q3 is a number of sub-band groups, and Q3 is an integer more than or equal to 1, and each information bit among the information field of Q3 bits is a flag bit which is set for a sub-band group respectively, wherein a flag bit indicates the time domain start position of the downlink data channel in L number of downlink TTIs in a corresponding sub-band group, and the time domain start position is a first time unit or a Z1-th time unit, wherein Z1 is a preset value, a value signaled in RRC signaling, or a value signaled in broadcast signaling, and Z1 is an integer more than or equal to 2.
Claim 54 (Previously presented): The method according to claim 12, wherein determining, by the UE, the time domain start position of the downlink data channel in L number of downlink TTIs based upon the indication signaling comprises:
determining, by the UE, respectively based upon the indication signaling that the time domain start position of the downlink data channel in L number of downlink TTIs in each sub-band group is a specified time unit, wherein each sub-band group comprises at least one sub-band, a time unit comprises Y number of OFDM symbols, and Y is an integer more than or equal to 1.
Claim 55 (Previously presented): The method according to claim 54, wherein determining, by the UE, respectively based upon the indication signaling that the time domain start position of the downlink data channel in L number of downlink TTIs in each sub-band group is the specified time unit comprises:
determining, by the UE, respectively based upon each information field of N3 bits among an information field of Q1*N3 bits carried in the indication signaling that the time domain start position of the downlink data channel in L number of downlink TTIs in a corresponding sub-band group is a X-th time unit, wherein the indication signaling is DCI carrying the information field of Q1*N3 bits, Q1 is a number of sub-band groups, Q1 and N3 are integers more than or equal to 1, and X is an integer more than or equal to 1; or
determining, by the UE, respectively based upon a flag bit corresponding to each information bit among an information field of Q3 bits carried in the indication signaling that the time domain start position of the downlink data channel in L number of downlink TTIs in a corresponding sub-band group is a first time unit or a Z1-th time unit, wherein the indication signaling is DCI carrying the information field of Q3 bits, Q3 is a number of sub-band groups, Q3 is an integer more than or equal to 1, Z1 is a preset value, a value signaled in RRC signaling, or a value signaled in broadcast signaling, and Z1 is an integer more than or equal to 2.


Allowable Subject Matter
This communication is in response to the Amendment filed on 05/16/2022.
Claims 1,12,49-50 and 52-55 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1,12,49,50 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed invention of “DCI carrying one bit for each specific sub-band group and non specific sub-band and start position of downlink data resource elements after the resource elements used for downlink control region is determined using the one bit information”, in combination with all other limitations in the claim(s) as defined by applicant. 
Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 05/16/2022 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415